Citation Nr: 1609526	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lumbar degenerative disease with secondary multiple level disc degeneration.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In July 2012, the Veteran testified before the undersigned acting Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.  

In February 2014 and January 2015, the Board remanded this matter for further development.  In April 2015, service connection was granted for lumbar strain, but the claim remained denied as to chronic lumbar degenerative disease.  The case is now returned to the Board for further review.

In May 2015, the Veteran submitted additional evidence in support of his claim. However, in the brief dated in February 2016, the Veteran's representative indicated that the Veteran waived initial RO consideration of all new evidence before the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's chronic lumbar degenerative disease with secondary multiple level disc degeneration was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service; the disability also was not caused or aggravated by the service-connected lumbar strain.  



CONCLUSION OF LAW

Chronic lumbar degenerative disease with secondary multiple level disc degeneration was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by the service-connected lumbar strain.  38 U.S.C.A. §§  1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in January 2015 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain the Veteran's missing inpatient treatment records from the Ft. Leonard Wood Hospital dated around August 18-20, 1974.  The Board also instructed the AOJ to obtain an addendum opinion from the March 2014 VA examiner clarifying whether it was at least as likely as not that the Veteran's back condition had its onset during his active service or was otherwise related to his active service.  After obtaining the Veteran's inpatient treatment records from the Ft. Leonard Wood Hospital dated in August 1974 and an addendum VA medical opinion dated in February 2015, the RO then readjudicated the Veteran's claim in an April 2015 Supplemental Statement of the Case (SSOC).  The Board finds that the February 2015 addendum VA medical opinion addressed all questions posed by the Board in the January 2015 remand.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in August 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, military personnel records, post-service VA treatment records, all identified post-service private treatment records, and lay statements have been associated with the record.  The Board notes that in his July 2012 Board hearing, the Veteran testified that he had not applied for Social Security Administration (SSA) disability benefits.

A VA examination was obtained in March 2014; the March 2014 VA examiner provided a medical opinion as to the etiology of the Veteran's back disability in September 2014.  Pursuant to the Board's January 2015 remand, the AOJ obtained an addendum VA medical opinion in February 2015.  The Board finds that the February 2015 opinion was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and organic neurological diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran is seeking service connection for chronic lumbar degenerative disease with secondary multiple level disc degeneration.  The Veteran contends that he injured his back in basic training in August 1974 and has had progressively worsening back problems ever since.  Notably, the Veteran is already in receipt of a 10 percent evaluation for his lumbar strain.  See April 2015 rating decision.  However, the Veteran has continued to assert that his currently diagnosed chronic lumbar degenerative disease with secondary multiple level disc degeneration should also be service-connected.

On entrance into service in August 1974, the Veteran's back was evaluated as normal, and he did not report any health problems.  A subsequent service treatment record dated in August 1974 showed that the Veteran injured his back when he fell into a ditch during basic training.  The assessment was sprained back, acute.  One week after the injury, the Veteran complained of continued upper back pain.  The examiner noted that the Veteran took an accidental overdose of Valium due to the pain and was admitted to the hospital.  On physical examination, there was stiffness in the upper thoracic and neck in hyperextension.  Lumbar spine range of motion was good; there was no thoracic spine flexion.  There was tenderness over the paravertebrals, right greater than left, and also over the clavicles and both scapulae.  Pain increased on any resisting motion of the upper extremities or neck.  Sensation was intact.  The lower extremities exhibited voluntary weakness, and deep tendon reflexes were 2+ bilaterally.  X-ray imaging of the thoracic spine was negative.  The impression was strain upper back, acute.

Post-service VA treatment records noted a back injury in February 1985.  A March 1985 VA treatment record listed low back pain as the only item in the Veteran's medical history.  In December 2004, the Veteran complained of pain in his back which originally began after a low back injury in service many years ago.  From December 2004 through October 2006, the Veteran was prescribed various medications for his back.  

In July 2009, the Veteran applied for Workers' Compensation.  In medical findings associated with the determination for the Veteran's Worker's Compensation claim, it was noted that the Veteran complained of back pain.  It was noted that the Veteran suffered three injuries on-the-job, including injuries in August 2007, March 2008, and April 2008.  His first injury occurred when he was moving heavy carpets and operating a door lift.  His second injury occurred while he was cranking a trailer.  His third injury happened when he was sweeping concrete floors for about eight hours.

A May 2008 private treatment record from Dr. S. B. showed a diagnosis of bilateral L5-S1 radiculopathy.  An October 2008 private treatment record from Dr. J. M. also established a diagnosis of right L5-S1 disc herniation and right S1 radiculopathy.  A December 2008 examination for Worker's Compensation noted that the Veteran felt pain in his low back after sweeping and standing on concrete.  From June 2008 to October 2009, the Veteran has ongoing treatment for his back with Dr. R. S.  A magnetic resonance imaging (MRI) scan revealed L5-S1 disc protrusion with right lateral recess stenosis.  A March 2009 treatment record from Dr. A. A. showed a diagnosis of radicular syndrome of the lower extremities after the Veteran complained of lumbar pain.  A May 2009 note from Dr. G. M. to a Disability Determination Officer of the Division of Worker's Compensation showed that the Veteran injured his back in August 2007 when he was lifting heavy rolls of carpet at work.  The Veteran reported the onset of pain that radiated down his right leg all the way to the right calf.  An MRI demonstrated evidence of some disc protrusion at the L5-S1 level.  The Veteran underwent a series of epidural steroid injections, which only gave him short-term relief.  The diagnosis was herniated lumbar disc L5-S1; postoperative status following removal of protruded disc L5-S1 with nerve root decompression; and lumbar radiculopathy manifested by muscle atrophy of the right calf and slight reflex change.

VA treatment records dated from October 2007 to July 2009 showed that the Veteran had back surgery in November 2008 with resolution of leg pain.  The assessment was degenerative disc disease and degenerative joint disease.

In the Veteran's July 2012 Board hearing testimony, the Veteran described the injury to his back in service.  He testified that he injured his lower back during basic training when he was jumping across a ditch.  He indicated that he felt a pull in his back and collapsed.  The Veteran noted that he started experiencing pain and inflammation in his back and was diagnosed with an acute back sprain.  The Veteran indicated that he subsequently aggravated this original injury throughout the years, and had to have back surgery in 2008.  The Veteran described continued problems with his back.

In a submission dated in February 2014, the Veteran indicated that when he injured his back in service in 1974, he was diagnosed with an acute back sprain.  He noted that this original back injury worsened and has resulted in chronic back pain for many years requiring surgery in 2008.  The Veteran reported further that he has now developed arthritis in his back.

On VA examination in March 2014, the examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted that there were no objective clinical signs of lumbar radiculopathy present.  The Veteran reported that he sprained his back during military basic training while jumping over a ditch.  He reported that this injury was treated conservatively.  He indicated that following service, his chronic, intermittent, progressively worsening mechanical low back pain was treated conservatively.  He noted that he received a discectomy and laminectomy in November 2008.  The Veteran reported that he currently experienced daily severe mechanical low back pain and intermittent severe right lower extremity sciatica.

In a VA medical opinion dated in September 2014, the March 2014 VA examiner found that the Veteran's diagnosed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that a review of the Veteran's service medical records did not reveal any documentation of evaluation or treatment for back pain or injury.  The examiner noted that the Veteran was obese.  The examiner cited to orthopedic medical literature which indicated that it was more likely than not that the Veteran's current lumbar degenerative changes were associated with aging, obesity, and/or an inheritable gene variation that may cause increased susceptibility.  The examiner indicated that most authors favored degeneration of the intervertebral disc as the major cause of spinal disc herniation and cited trauma as a low cause.

In a statement dated in October 2014, the Veteran's wife indicated that in May 1978, the Veteran told her that he suffered from back problems that caused severe pain.  She noted that he told her about the acute back sprain that he suffered from jumping over a ditch during basic training.  The Veteran's wife indicated that she lived with the Veteran in early July 1978 and witnessed his back problems.  She reported that she has observed his back injury worsen over the years and develop into a chronic health problem.

Notably, the inpatient service treatment records showing an injury to the back in August 1974 were not of record at the time of the September 2014 VA medical opinion.  As relevant service treatment records showing an injury to the back in service were missing at the time of the September 2014 opinion, the Board remanded the claim in January 2015 to obtain an addendum VA medical opinion with consideration of these missing service treatment records.

In a VA addendum medical opinion dated in February 2015, the VA examiner noted two separate diagnoses - a chronic lumbar strain and chronic lumbar degenerative disease with secondary multiple level disc degeneration.  With respect to the diagnosed chronic lumbar strain, the examiner found that it was at least as likely as not that the current lumbar strain was caused by and the result of the Veteran's active military service.  The examiner explained that the Veteran's lumbar condition was treated while in active service in August 1974.  The examiner noted that a lumbar strain is recurrent in 80 percent of cases, and therefore, it was more likely as not that the current lumbar strain was caused by the Veteran's first injury while in active military service.  The examiner found that the current lumbar strain was a continuation of the condition first noted in active military service.  The examiner noted that the Veteran's wife's letter supported the recurrence of lumbar pain less than a year after his discharge from service.

However, the examiner found that it was less likely as not that the current lumbar degenerative disease was caused by, aggravated by, or the result of the Veteran's active military service.  The examiner explained that there were no signs of radicular or degenerative lumbar disease found while the Veteran was in active military service or within a year of discharge.  The examiner noted that the incidence of degenerative disease of the lumbar spine in the Veteran's age group at the time of discharge is exceedingly small.  The examiner indicated that the lumbar degenerative disease was first documented 30 years after discharge from service.  The examiner explained that lumbar degenerative disease is the result of chronic weight-bearing on the lumbar disc mechanism over a lifetime.  The examiner noted further that the onset of radicular symptoms followed a work-related injury in August 2007, resulting in disc symptoms and leading to surgery in 2008.  

The examiner also found that it was less likely as not that the current lumbar degenerative disease was caused by, aggravated by, or the result of the Veteran's service-connected chronic lumbar strain.  The examiner indicated that he did not know of any medical authority or peer-reviewed medical literature which supported the contention that a lumbar strain could be causative to or aggravate lumbar degenerative disease.  The examiner explained that the Veteran's lumbar degenerative disease progressed throughout his lifetime as noted above.  The examiner also found that the disc injury was the result of the work-related injury.  Finally, the examiner noted that all current functional disability noted in the 2014 examination was caused by and the result of the Veteran's service-connected lumbar strain, with the exception of radicular symptoms and surgical correction of such symptoms, such as the Veteran's 2008 disc surgery and sequelae.

The claims file also includes a statement apparently received in May 2015, from an acquaintance of the Veteran who noted his report of back problems back in 1978.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for chronic lumbar degenerative disease with secondary multiple level disc degeneration is not warranted.

The Veteran has been diagnosed with chronic lumbar degenerative disease with secondary multiple level disc degeneration.  Accordingly, as there is a current lumbar spine disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Next, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In this instance, however, service connection for chronic lumbar degenerative disease with secondary multiple level disc degeneration on a presumptive basis is not warranted as the record does not show any clinical findings, diagnoses, or X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the February 2015 examiner explained that there were no signs of radicular or degenerative lumbar disease while the Veteran was in active military service or within a year of discharge.  The examiner noted that the incidence of degenerative disease of the lumbar spine in the Veteran's age group at the time of discharge is exceedingly small.  The examiner indicated that the lumbar degenerative disease was first documented 30 years after discharge from service.  Accordingly, service connection for chronic lumbar degenerative disease with secondary multiple level disc degeneration on a presumptive basis is not warranted.  

Additionally, as noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Degenerative arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309.  The Board acknowledges that the Veteran and his wife have alleged a continuity of symptomatology of back pain following the in-service injury in August 1974, and VA treatment records revealed complaints of back pain as early as 1985.  Moreover, in December 2004, the Veteran complained of pain in his back which originally began after a low back injury in service many years ago.  However, the February 2015 examiner attributed these complaints to the now service-connected lumbar strain disability.  In this regard, the examiner indicated that lumbar degenerative disease was first documented 30 years after discharge from service.  The examiner indicated that the onset of the Veteran's radicular symptoms followed a work-related injury in August 2007, which resulted in disc symptoms and led to surgery in 2008.  The examiner also found that the Veteran's disc injury was the result of the work-related injury in August 2007.  Therefore, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology with respect to the diagnosed chronic lumbar degenerative disease with secondary multiple level disc degeneration between the Veteran's separation from service in 1977 until 2008, when degenerative disease was first shown by x-ray evidence.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current chronic lumbar degenerative disease with secondary multiple level disc degeneration is etiologically related to the Veteran's military service on a direct basis.  

The Board finds that the February 2015 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's chronic lumbar degenerative disease with secondary multiple level disc degeneration.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  This examiner found that it was less likely as not that the current lumbar degenerative disease was caused by, aggravated by, or the result of the Veteran's active military service.  The examiner explained that there were no signs of radicular or degenerative lumbar disease while the Veteran was in active military service or within a year of discharge.  The examiner noted that the incidence of degenerative disease of the lumbar spine in the Veteran's age group at the time of discharge is exceedingly small.  The examiner indicated that the lumbar degenerative disease was first documented 30 years after discharge from service.  The examiner explained that lumbar degenerative disease is the result of chronic weight-bearing on the lumbar disc mechanism over a lifetime.  The examiner noted further that the onset of radicular symptoms followed a work-related injury in August 2007, resulting in disc symptoms and leading to surgery in 2008.  

Moreover, the February 2015 examiner also found that it was less likely as not that the current lumbar degenerative disease was caused by, aggravated by, or the result of the Veteran's service-connected chronic lumbar strain.  The examiner indicated that he did not know of any medical authority or peer-reviewed medical literature which supported the contention that a lumbar strain could be causative to or aggravate lumbar degenerative disease.  The examiner explained that the Veteran's lumbar degenerative disease progressed throughout his lifetime, as noted above.  The examiner also found that the disc injury was the result of the work-related injury.  

The Board finds that the examiner's opinion adequately explains why the Veteran's current chronic lumbar degenerative disease with secondary multiple level disc degeneration is most consistent with chronic weight-bearing on the lumbar disc mechanism over a lifetime and not caused by or a result of the injury to his back in service. 

The Board notes that the Veteran himself, through his statements and those of others, is not competent to establish a connection between his chronic lumbar degenerative disease with secondary multiple level disc degeneration and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusion of the February 2015 examiner who concluded that the Veteran's current chronic lumbar degenerative disease with secondary multiple level disc degeneration was less likely than not a result of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any lay opinions regarding the onset and etiology of the Veteran's chronic lumbar degenerative disease with secondary multiple level disc degeneration.  As discussed above, the etiology of the Veteran's chronic lumbar degenerative disease with secondary multiple level disc degeneration is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the chronic lumbar degenerative disease with secondary multiple level disc degeneration was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The February 2015 VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's chronic lumbar degenerative disease with secondary multiple level disc degeneration, as well as consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the lay assertions regarding the Veteran's in-service injury, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the VA medical opinion.  Given that the most probative opinion is against a finding of a relationship between the chronic lumbar degenerative disease with secondary multiple level disc degeneration and service, the Board finds that service connection is not warranted.  

In sum, the weight of the evidence shows that the Veteran's chronic lumbar degenerative disease with secondary multiple level disc degeneration is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for chronic lumbar degenerative disease with secondary multiple level disc degeneration, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for chronic lumbar degenerative disease with secondary multiple level disc degeneration is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


